DETAILED ACTION
This is in response to the reply filed on 09/28/2022. Claims 1-20 are pending in this Action. 
Remark
In the response filed 09/28/2022, claims 1, 8, and 15 have been amended, no claim has been cancelled, and no new claim has been added.
The Applicant’s Interview Summary is acknowledged and it is OK.
The Applicant’s amendments regarding previous 35 USC 112(a) and (b) rejections are accepted by the Examiner. Therefore, previous 35 USC 112(a) and (b) rejections are withdrawn. 

Response to Arguments
Applicant's arguments with respect to newly amended claims 1, 8, and 15 that the Thorman does not disclose the newly amended limitations have been considered but are moot in view of the new ground(s) of rejection over the new references, Pugsley et al., US 2011/0138299 and Carrigan et al., US 2018/0329585.
The new combination of Thorman, Pugsley, and Carrigan discloses all the limitations of amended claims 1, 8, and 15. See below for details.

	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 1, 8, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains amended subject matter of “wherein a size of a second GUI object representing the remote storage space is proportionally sized to a size of the remote storage space; and wherein updating the preview changes the size of the first GUI object and the size of the second GUI object” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure of the current invention in description of Fig. 6A, bar 630 (paragraphs 145-149 of the specification) only explains updating a size of GUI object representing the local storage space is proportionally sized to a size of the local storage space. However, the disclosure fails to describe the feature of wherein a size of a second GUI object representing the remote storage space is proportionally sized to a size of the remote storage space; and wherein updating the preview changes the size of the first GUI object and the size of the second GUI object. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 8, and 15,
the amended limitations of “wherein a size of a second GUI object representing the remote storage space is proportionally sized to a size of the remote storage space; and wherein updating the preview changes the size of the first GUI object and the size of the second GUI object” render the claims indefinite. As explained above, there is lack of sufficient description for this limitation in the disclosure of the current invention. The metes and bounds of the claims are not clear.
Regarding claims 2-7, 9-14, and 16-20,
said claims dependent on the rejected claims 1, 8, and 15 and inherit the same deficiency. Therefore, the claims 2-7, 9-14, and 16-20 are rejected for the same reason set forth in rejections of claims 1, 8, and 15.
	


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thorman et al., US 2005/0131959 in view of Pugsley et al., US 2011/0138299 (Pugsley, hereafter) and further in view of Carrigan et al., US 2018/0329585 (Carrigan, hereafter).
Regarding claim 1,
Thorman discloses a method comprising: 
causing display of a graphical user interface providing a preview of storage space utilization of a set of content items associated with a user account of a content management system, the set of content items including a first subset of content items stored locally on a client device of the user account and synchronized with the content management system and a second subset of content items that is not stored locally on the client device of the user account and is synchronized with the content management system, the preview of storage space utilization identifying local storage space associated with the first subset of content items and remote storage space associated with the second subset of content items (See Thorman: at least Fig. 1, Fig. 5, Fig. 8-9, para 4, 26, and 31, a GUI displaying a file browser with a set of files including a first set files stored locally in a client device (Macintosh HD 110) and a second set of the files stored remotely (Feyman 105). The files are synchronized in the system. The GUI provides a preview of storage space utilization identifying local or remote storage space (i.e. file size) associated with each file/directory of local/remote storages); 
receiving, at the client device, an input indicating a change in storage location for a particular content item in the set of content items (See Thorman: at least Fig. 7, para 9 and 27-28, receiving at GUI of the device a drag and drop request to move a file); and 
updating, at the client device, the preview of the storage space utilization of the set of content items based on the change (See Thorman: at least Fig. 7, para 9 and 27-28, moving the file from one location to another causes an update to storage sizes of directories in receiving location).  
Although, Thorman discloses displaying a size of storage usage for a local storage, Thorman does not explicitly teach wherein a size of a first graphical user interface (GUI) object representing the local storage space is proportionally sized to a size of the local storage space. 
On the other hand, Pugsley discloses a GUI in which a size of a bar (i.e. GUI object) representing the mobile device local storage and the size of the bar is proportionally sized to a size of the local storage space (See Pugsley: at least para 45 and Fig. 6-7B). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Thorman with Pugsley’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve GUI of Thorman so a user by viewing the storage bar in the GUI could easily determine the amount of used or available local storage. 
  The combination of Thorman and Pugsley discloses the limitations as stated above including the remote storage. However, it does not explicitly teach wherein a size of a second GUI object representing the remote storage space is proportionally sized to a size of the remote storage space.
On the other hand, Carrigan discloses a GUI in which a size of a bar (i.e. GUI object) representing an external/remote storage and the size of the used/available segment of the bar is proportionally sized to a size of the external storage space (See Carrigan: at least para 348 and Fig. 12M-N). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Thorman and Pugsley with Carrigan’s teaching in order to proportionally size a size of a second GUI object representing the remote storage space to a size of the remote storage space; and wherein updating the preview changes the size of the first GUI object and the size of the second GUI object with reasonable expectation of success. The motivation for doing so would have been to improve GUI so a user by viewing the storage bar in the GUI could easily determine the amount of used or available remote and local storages.
Regarding claim 3,
the combination of Thorman, Pugsley, and Carrigan discloses receiving, at the client device, a second input indicating a second change in storage location for a second content item in the set of content items; and refreshing, at the client device, the updated preview of the storage space utilization of the set of content items based on the second change (See Thorman: at least Fig. 7, para 9 and 27-28, the user could execute a second drag and drop operation with another file and the GUI and preview of files and sizes would be updated accordingly).   
Regarding claim 5,
the combination of Thorman, Pugsley, and Carrigan discloses wherein the preview of storage space utilization of the set of content items is calculated at least in part by a tree data structure comprising a plurality of nodes representing the content items and identifying storage utilization values associated with the content items (See Thorman: at least Fig. 1, Fig. 5, Fig. 8-9, para 4, 26, and 31, the GUI includes a tree/hierarchical structure of the files and directories as nodes with associated data sizes).  
Regarding claim 6,
the combination of Thorman, Pugsley, and Carrigan discloses wherein the storage utilization values comprise a first set of storage utilization values indicating respective data sizes of the first subset of content items and a second set of storage utilization values indicating respective data sizes of the second subset of content items (See Thorman: at least Fig. 1, Fig. 5, Fig. 8-9, para 4, 26, and 31).    
Regarding claims 8, 10, and 12-13,
the scopes of the claims are substantially the same as claims 1, 3 and 5-6, 
respectively, and are rejected on the same basis as set forth for the rejections of claims 1, 3, and 5-6, respectively.

Regarding claims 15, 17, and 19-20,
the scopes of the claims are substantially the same as claims 1, 3 and 5-6, respectively, and are rejected on the same basis as set forth for the rejections of claims 1, 3, and 5-6, respectively.

Claims 2, 4, 9, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thorman et al., US 2005/0131959 in view of Pugsley et al., US 2011/0138299 further in view of Carrigan et al., US 2018/0329585 and further in view of Smith, US 2013/0138608.
Regarding claim 2,
Although, the combination of Thorman, Pugsley, and Carrigan discloses updating a preview and implementing change in storage location of a particular file, it does not expressly teach receiving a commit selection at the updated preview, the commit selection implementing the change in storage location for the particular content item.  
On the other hand, Smith discloses a user selects/clicks an “update” button causes the system to receive a commit selection and implementing the synchronization changes in storage location for a data object (See Smith: at least Fig. 10C, Fig. 11C, and para 97).
Thorman and Smith are from the same field of endeavor of synchronization. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Thorman, Pugsley, and Carrigan with Smith’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by allowing a user to select the files for updates and execute or commit the changes upon selection of the update button.
Regarding claim 4,
Although, the combination of Thorman, Pugsley, and Carrigan discloses updating/refreshing the preview and implementing change in storage location of files, It does not expressly teach receiving a commit selection at the refreshed preview, the commit selection implementing an aggregated change, including the change in storage location for the 52085118-667818_P1138USC1 particular content item and the second change in storage location for the second content item.    
On the other hand, Smith discloses a user selects/clicks an “update” button causes the system to receive a commit selection and implementing the synchronization changes in storage location for multiple data objects (See Smith: at least Fig. 10C, Fig. 11C, and para 97). 
Thorman and Smith are from the same field of endeavor of synchronization. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Thorman, Pugsley, and Carrigan with Smith’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to improve functionality of the method by allowing a user to select the files for updates and execute or commit the changes upon selection of the update button.
Regarding claims 9 and 11,
the scopes of the claims are substantially the same as claims 2 and 4, respectively, and are rejected on the same basis as set forth for the rejections of claims 
2 and 4, respectively.
Regarding claims 16 and 18,
the scopes of the claims are substantially the same as claims 2 and 4, 
respectively, and are rejected on the same basis as set forth for the rejections of claims 2 and 4, respectively.

		
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Thorman et al., US 2005/0131959 in view of Pugsley et al., US 2011/0138299 further in view of Carrigan et al., US 2018/0329585 and further in view of Guillou et al., US 2011/0307795 (Guillou, hereafter).
Regarding claim 7,
Although, the combination of Thorman, Pugsley, and Carrigan discloses updating a preview and implementing change in storage location of a particular file, it does not expressly teach dynamically updating a visual indication that displays a storage ratio between local storage space utilization and a total amount of storage space utilization of the set of content items at the content management system.  
On the other hand, Guillou discloses dynamically changing/updating a visual indication of a storage percentage of a local storage size and total amount of storage (e.g. 14%) (See Guillou: at least Fig. 2A-3A, and para 47-48 and 52-59). 
Thorman and Smith are from the same field of endeavor of storage management. Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Thorman, Pugsley, and Carrigan with Guillou’s teaching in order to implement above function with reasonable expectation of success. The motivation for doing so would have been to provide the user of the client device with indication of amount the local storage used/available in order to help the user to transfer data objects to another (e.g. remote) storage location.
Regarding claim 14,
the scope of the claim is substantially the same as claim 7, and is rejected on the same basis as set forth for the rejection of claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        12/13/2022